

	

		II

		Calendar No. 416

		109th CONGRESS

		2d Session

		S. 2557

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 6, 2006

			Mr. Specter (for

			 himself, Mr. Kohl,

			 Mr. DeWine, Mr.

			 Leahy, Mrs. Feinstein,

			 Mr. Durbin, Mr.

			 Lieberman, Mr. Biden, and

			 Mr. Feingold) introduced the following

			 bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		

			April 27, 2006

			Reported by Mr. Specter,

			 without amendment

		

		A BILL

		To improve competition in the oil and gas

		  industry, to strengthen antitrust enforcement with regard to industry mergers,

		  and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Oil and Gas Industry Antitrust Act of

			 2006.

		2.Prohibition on

			 unilateral withholdingThe

			 Clayton Act (15 U.S.C. 12 et seq.) is amended—

			(1)by redesignating section 28 as section 29;

			 and

			(2)by inserting after section 27 the

			 following:

				

					28.Oil and natural

				gas

						(a)In

				generalExcept as provided in

				subsection (b), it shall be unlawful for any person to refuse to sell, or to

				export or divert, existing supplies of petroleum, gasoline, or other fuel

				derived from petroleum, or natural gas with the primary intention of increasing

				prices or creating a shortage in a geographic market.

						(b)ConsiderationsIn determining whether a person who has

				refused to sell, or exported or diverted, existing supplies of petroleum,

				gasoline, or other fuel derived from petroleum or natural gas has done so with

				the intent of increasing prices or creating a shortage in a geographic market

				under subsection (a), the court shall consider whether—

							(1)the cost of acquiring, producing, refining,

				processing, marketing, selling, or otherwise making such products available has

				increased; and

							(2)the price obtained from exporting or

				diverting existing supplies is greater than the price obtained where the

				existing supplies are located or are intended to be

				shipped.

							.

			3.Review of Clayton

			 Act

			(a)In

			 generalThe Attorney General

			 and the Chairman of the Federal Trade Commission shall conduct a study,

			 including a review of the report submitted under section 4, regarding whether

			 section 7 of the Clayton Act should be amended to modify how that section

			 applies to persons engaged in the business of exploring for, producing,

			 refining, or otherwise processing, storing, marketing, selling, or otherwise

			 making available petroleum, gasoline or other fuel derived from petroleum, or

			 natural gas.

			(b)ReportNot later than 270 days after the date of

			 enactment of this Act, the Attorney General and the Chairman of the Federal

			 Trade Commission shall submit a report to Congress regarding the findings of

			 the study conducted under subsection (a), including recommendations and

			 proposed legislation, if any.

			4.Study by the

			 government accountability office

			(a)DefinitionIn this section, the term covered

			 consent decree means a consent decree—

				(1)to which either the Federal Trade

			 Commission or the Department of Justice is a party;

				(2)that was entered by the district court not

			 earlier than 10 years before the date of enactment of this Act;

				(3)that required divestitures; and

				(4)that involved a person engaged in the

			 business of exploring for, producing, refining, or otherwise processing,

			 storing, marketing, selling, or otherwise making available petroleum, gasoline

			 or other fuel derived from petroleum, or natural gas.

				(b)Requirement for

			 a studyNot later than 180

			 days after the date of enactment of this Act, the Comptroller General of the

			 United States shall conduct a study evaluating the effectiveness of

			 divestitures required under covered consent decrees.

			(c)Requirement for

			 a reportNot later than 180

			 days after the date of enactment of this Act, the Comptroller General shall

			 submit a report to Congress, the Federal Trade Commission, and the Department

			 of Justice regarding the findings of the study conducted under subsection

			 (b).

			(d)Federal agency

			 considerationUpon receipt of

			 the report required by subsection (c), the Attorney General or the Chairman of

			 the Federal Trade Commission, as appropriate, shall consider whether any

			 additional action is required to restore competition or prevent a substantial

			 lessening of competition occurring as a result of any transaction that was the

			 subject of the study conducted under subsection (b).

			5.Joint Federal and

			 State task forceThe Attorney

			 General and the Chairman of the Federal Trade Commission shall establish a

			 joint Federal-State task force, which shall include the attorney general of any

			 State that chooses to participate, to investigate information sharing

			 (including through the use of exchange agreements and commercial information

			 services) among persons in the business of exploring for, producing, refining,

			 or otherwise processing, storing, marketing, selling, or otherwise making

			 available petroleum, gasoline or other fuel derived from petroleum, or natural

			 gas (including any person about which the Energy Information Administration

			 collects financial and operating data as part of its Financial Reporting

			 System).

		6.No oil producing and

			 exporting cartels

			(a)Short

			 titleThis section may be

			 cited as the No Oil Producing and

			 Exporting Cartels Act of 2006 or NOPEC.

			(b)Sherman

			 ActThe Sherman Act (15

			 U.S.C. 1 et seq.) is amended—

				(1)by redesignating section 8 as section 9;

			 and

				(2)by inserting after section 7 the

			 following:

					

						8.Oil producing

				cartels

							(a)In

				generalIt shall be illegal

				and a violation of this Act for any foreign state, or any instrumentality or

				agent of any foreign state, in the circumstances described in subsection (b),

				to act collectively or in combination with any other foreign state, any

				instrumentality or agent of any other foreign state, or any other person,

				whether by cartel or any other association or form of cooperation or joint

				action—

								(1)to limit the production or distribution of

				oil, natural gas, or any other petroleum product;

								(2)to set or maintain the price of oil,

				natural gas, or any petroleum product; or

								(3)to otherwise take any action in restraint

				of trade for oil, natural gas, or any petroleum product.

								(b)CircumstancesThe circumstances described in this

				subsection are an instance when an action, combination, or collective action

				described in subsection (a) has a direct, substantial, and reasonably

				foreseeable effect on the market, supply, price, or distribution of oil,

				natural gas, or other petroleum product in the United States.

							(c)Sovereign

				immunityA foreign state

				engaged in conduct in violation of subsection (a) shall not be immune under the

				doctrine of sovereign immunity from the jurisdiction or judgments of the courts

				of the United States in any action brought to enforce this section.

							(d)Inapplicability

				of Act of State doctrineNo

				court of the United States shall decline, based on the act of state doctrine,

				to make a determination on the merits in an action brought under this

				section.

							(e)EnforcementThe Attorney General of the United States

				may bring an action to enforce this section in any district court of the United

				States as provided under the antitrust laws, as defined in section 1(a) of the

				Clayton Act (15 U.S.C.

				12(a)).

							.

				(c)Sovereign

			 immunitySection 1605(a) of

			 title 28, United States Code, is amended—

				(1)in paragraph (6), by striking

			 or at the end;

				(2)in paragraph (7), by striking the period at

			 the end and inserting ; or; and

				(3)by adding at the end the following:

					

						(8)in which the action is brought under

				section 8 of the Sherman

				Act.

						.

				

	

		April 27, 2006

		Reported without amendment

	

